El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La justicia, tomada en su acepción más universal, según la definición de Ulpiano, “es la constante y permanente voluntad de dar a cada uno lo suyo”. Fernández Sabaté, Filosofía del Derecho, Buenos Aires, Eds. Dipalma, págs. 303-304.
No obstante el loable y respetable esfuerzo realizado, a nivel apelativo, por la representación legal del apelante Oscar López Guzmán,(1) un examen detallado, minucioso y desapasionado de la transcripción de evidencia que fuera preparada en el presente caso,(2) nos convence que procede la confirmación de las sentencias que, por los delitos de asesinato en primer grado —dos (2) cargos— e infracción a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, le fueran impuestas a éste por el Tribunal Superior de Puerto Rico, Sala de Utuado.(3)
*873Ello llana y sencillamente debido a que, a la luz de la prueba que desfilara ante el tribunal de instancia, los ve-redictos de culpabilidad que rindió el Jurado que, como juzgador de los hechos, intervino en el proceso que se le celebró al apelante López Guzmán resultan no sólo ser pro-cedentes en derecho sino que justos y merecidos.
H-i
Conforme surge del testimonio que ante el tribunal de instancia prestaran los trece (13) testigos presentados por el Ministerio Fiscal,(4) alrededor de las 6:00 p.m. del día 2 de agosto de 1988, la Sra. Nitza María Nieves terminó de hacer “una compra” en el Supermercado “Mr. Special”, sito en el pueblo de Lares, adonde había ido acompañada del Sr. Reynaldo Alicea Guzmán. Luego de abandonar el refe-rido supermercado, la señora Nieves regresó al mismo en forma precipitada; de hecho, ésta entró al referido estable-cimiento comercial corriendo y gritando. Inmediatamente después de ella, entra el señor Alicea Guzmán, también corriendo.(5) Detrás de ellos, entró al supermercado el ape-lante López Guzmán, revólver en mano y corriendo tras ellos.(6) No se escuchó ni se observó discusión alguna.(7)
Segundos después, las personas allí presentes escucha-ron varias detonaciones de arma de fuego.(8) El apelante López Guzmán es observado disparando el arma de fuego *874que llevaba en la mano.(9) López Guzmán se arrodilla en el piso del supermercado, agarra con una mano la cabeza del señor Alicea Guzmán, y le apunta con el revólver al cuello de éste; se escucha una detonación.(10)
El apelante López Guzmán sale del Supermercado “Mr. Special”, revólver en mano, caminando en forma normal y corriente y completamente tranquilo.(11) López Guzmán se monta en un vehículo tipo Jeep, marca Suzuki, color verde, y se aleja del Supermercado “Mr. Special”.(12)
Minutos más tarde, el apelante López Guzmán llegó —en un vehículo tipo Jeep, marca Suzuki, color verde— al Cuartel de la Policía de Lares, entrando al mismo con un revólver en la mano.(13) El apelante no estaba nervioso(14) ni alterado(15) Este le entrega al comandante de la Esta-ción de la Policía de Lares, Teniente Rafael Torres Serrano, un revólver y unas balas(16) El apelante, sin que se le pre-guntara nada y en forma completamente espontánea y vo-luntaria, le expresa al Teniente Torres Serrano: “Esta pre-sión me la tenía que quitar yo de encima.’(17)
El teniente Torres Serrano, luego de recibir y atender una llamada donde se le informó lo ocurrido, abandona el cuartel, para dirigirse al Supermercado “Mr. Special”, que-dando a cargo de la custodia del apelante el policía Jaime *875Mont, quien le hace las advertencias de ley a éste, utili-zando para ello una tarjeta donde las mismas están escritas.(18) El policía Mont no interroga al apelante.(19) Ello no obstante, López Guzmán voluntariamente le dice al policía Mont: “Yo lo tenía que hacer, esa mujer me había denunciado un montón de veces, me tenía alejado de mi hijo, ya me tenía cansado.”(20) Poco después, llega la her-mana del apelante al Cuartel de la Policía, persona a quien se le permitió hablar con éste.(21) El policía Mont escucha cuando la hermana del apelante le preguntó a éste: “Hijo, ¿qué hiciste?”; igualmente escucha cuando el apelante le contesta: “La maté y si nace la mato de nuevo.”(22)
Procede que se señale, en adición, que conforme decla-rara el patólogo forense que efectuó las autopsias en los cadáveres de los occisos Nitza María Nieves y Reynaldo Alicea Guzmán, la primera recibió dos (2) heridas de bala, a saber: una detrás de la oreja derecha y la segunda en la región vertebral lumbar de la espalda.(23) En lo que res-pecta al occiso Alicea Guzmán, éste recibió tres (3) heridas de bala, a saber: dos (2) de ellas en la parte izquierda posterior del cuello y la tercera en la región inguinal.(24)
Por otro lado, conforme declaró el químico forense, José A. Mercado Negrón, del Instituto de Ciencias Forenses, un análisis que él realizara en la ropa del occiso Alicea Guz-mán demostró que por lo menos una de las dos (2) heridas de bala que mostraba el occiso en el cuello fue “un tiro de *876contacto , ésto es, un disparo hecho a menos de dos (2) pies de distancia del occiso.(25)
Por último, debe señalarse que el Ministerio Fiscal, a través del testimonio de varios testigos, demostró que el arma de fuego que el apelante López Guzmán voluntaria-mente le entregara al teniente Torres Serrano en el Cuar-tel de la Policía de Lares fue el arma que efectivamente disparó las balas o proyectiles que le causaron la muerte tanto a Nitza María Nieves como a Reynaldo Alicea Guz-mán, proyectiles que fueron recuperados por el patólogo forense en los cadáveres de éstos.
HH I — I
Inconforme con las sentencias que le fueron impuestas por el tribunal de instancia, Oscar López Guzmán le im-puta en apelación a dicho foro haber incurrido en diez . (10) errores, los cuales, a su juicio, ameritan la revocación de las sentencias apeladas y la celebración de un nuevo juicio. Estos son:
A. Se violó el derecho del acusado a permanecer en silencio durante el juicio y a que su silencio no fuese comentado.
B. Se violó el derecho del acusado [a] una apelación efectiva de las causas criminales en su contra al no grabarse o transcri-birse los informes finales, particularmente del ministerio pú-blico y socavar la oportunidad de que el foro apelativo pudiera evaluar, a base del récord, sus señalamientos de errores sobre comentario al silencio del acusado.
C. Se violó el derecho del acusado a la no autoincriminación al admitirse expresiones obtenidas luego de su arresto sin habér-sele reconocido su derecho a asistencia de abogado.
CH. Se violó el derecho del acusado a asistencia de abogado, a la no autoincriminación y la prohibición contra registros y alla-namientos irrazonables al admitirse expresiones confidenciales realizadas en expectativa de intimidad en una conversación con su hermana, luego de su arresto, mientras se encontraba en una celda del cuartel. *877D. Se violó el derecho constitucional del acusado a un juicio justo al negarse el Honorable Tribunal de Instancia a dar ins-trucciones al jurado por el delito de homicidio.
E. Se violó el derecho constitucional del acusado a presentar testigos de defensa al denegarse su solicitud para presentar como testigo al Honorable Juez que entendió en la vista preli-minar a los fines de impugnar el testimonio de un importante testigo de cargo cuyo testimonio contenía prueba exculpatoria en cuanto a los testigos instruidos, o en la alternativa, fortale-cía la petición de la defensa sobre instrucciones al jurado por el delito de homicidio.
F. Se violó el derecho constitucional del acusado a una asisten-cia efectiva de abogado.
G. Se violó el derecho constitucional del acusado al debido pro-ceso de ley y a un juicio justo e imparcial al ventilarse el juicio en su fondo ante un magistrado que había intervenido en el caso en procedimientos anteriores al juicio sobre, entre otros, la desestimación de las acusaciones al amparo de la Regla 64(p) de Procedimiento Criminal.
H. Se violó el derecho constitucional del acusado a un juicio justo e imparcial considerados en conjunto la totalidad de los errores de derecho cometidos en el caso de epígrafe.
I. Erró manifiestamente el jurado, como cuestión de derecho al no conceder al acusado el beneficio de la duda razonable vista la totalidad de la prueba en cuanto a los delitos que fueron instruidos. Alegato del apelante, págs. 12-13.
HH hH
De no haber tenido el apelante López Guzmán, como se alega en el séptimo señalamiento de error, “una efectiva asistencia de abogado”, no habría necesidad alguna de discutir los otros nueve (9) señalamientos de error; ello por razón que de asistirle la razón en dicho planteamiento, procedería sin duda la revocación de las sentencias apeladas y la celebración de un nuevo juicio. Abordamos y discutimos, en consecuencia, el referido señalamiento en primer término.
Dispone la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, en lo pertinente, que en “todos los procesos criminales, el acusado disfrutará del derecho ... a tener asistencia de abogado ...”. L.P.R.A., *878Tomo 1, ed. 1982, págs. 307-308. Ello, naturalmente, sig-nifica algo más que el mero hecho de contar con la asisten-cia de un abogado. Constituye principio jurisprudencial in-discutible que lo que la referida disposición constitucional le garantiza a todo imputado de delito es una adecuada y efectiva asistencia de abogado.
En apoyo del referido señalamiento de error, la repre-sentación legal del apelante, a nivel apelativo, enumera diez (10) actuaciones u omisiones, de parte de los abogados que representaron al apelante a nivel de instancia, que a su juicio constituyen evidencia fehaciente de que el ape-lante careció de una adecuada y efectiva representación legal durante el proceso criminal que se le celebrara a saber:
1. No se presentó una moción al- amparo de la Regla 95 de Procedimiento Criminal que permitiese un descubrimiento de prueba adecuado en preparación de una defensa adecuada; Ex-pediente del caso —Legajo en Apelación; T.E. págs. 295-296.
El descubrimiento de prueba en poder del ministerio público es un elemento indispensable de una defensa adecuada del acu-sado, no tan sólo para conocer la prueba de cargo sino para obtener cualquier evidencia que pudiese beneficiar al acusado o que pudiese conducir a otra evidencia en su beneficio. Es deber ineludible del abogado defensor descubrir la prueba en poder del fiscal mediante el uso oportuno de[l] mecanismo provisto por la Regla 95 de Procedimiento Civil. Pueblo v. Morales Suárez, 117 D.P.R. 497 (1986).
2. No se entrevistaron testigos de defensa previo al día del jui-cio en su fondo e incluso para este día se desconoc[í]a cuáles habría de presentar, anunciándose un sinnúmero de posibles testigos que no habían sido entrevistados ni localizados; Trans-cripción, pág. 40 y ss. Exhibits 1, 2, 3 y 4.
3. Presentación de una Petición de Certiorari que no cumplió con los requisitos reglamentarios y fue denegada por este fun-damento; Pueblo v. López Guzmán, CE-89-133, Resolución de 6 de marzo de 1989.
4. No objetaron la admisibilidad de expresiones incriminatorias obtenidas del acusado en violación de su derecho [a] asistencia de abogado; T.E. págs. 302, 347. No se solicitó la supresión de esta evidencia previo al acto del juicio ni durante el juicio, como tampoco se solicitó una determinación previa sobre la admisi-bilidad de esta evidencia. Regla 9 de Evidencia. Más aún, insó-*879litamente, los abogados de defensa promovieron la introducción de esta evidencia incriminatoria.
5. No objetaron la admisibilidad de expresiones vertidas en una conversación privada entre el acusado y su hermana, con expec-tativa de intimidad, verificadas después de encontrarse bajo arresto y en la celda del cuartel. T.E. págs. 349-350. No se solicitó la supresión de esta evidencia previo al acto del juicio ni durante el juicio, como tampoco se solicitó una determinación previa sobre la admisibilidad de esta evidencia. Regla 9 de Evidencia.
6. No objetaron la admisibilidad de prueba inflamatoria e inne-cesaria que se encontraría en poder del jurado al momento de deliberar. T.E. págs. 357-361.
7. No solicitaron la transcripción de los informes al jurado al comienzo de éstos, como tampoco luego de haber objetado, en varias ocasiones, expresioiies del ministerio público dirigidas a macular el procedimiento comentando el silencio del acusado; T.E. págs. 557-561.
8. No grabaron los procedimientos para salvaguardar los dere-chos del acusado en apelación, conforme lo autoriza y permite la ley. Regla 13 (a) de [la] Administración de los Tribunales de Primera Instancia.
9. No presentaron prueba de defensa adicional sobre la relación previa del acusado con la occisa y otra que hubiese podido des-cubrirse con una investigación adecuada de los hechos sobre la cadena de incidentes acontecidos previamente dirigidos a de-mostrar súbita pendencia y arrebato de cólera en fortaleci-miento de la prueba en el récord que acreditaba instrucciones al jurado por el delito de homicidio voluntario.
10. No utilizaron el beneficio del récord adecuadamente, dilu-yendo planteamientos de derecho y objeciones que se vertieron y discutieron en la oficina del Juez de Instancia y que luego mencionan para récord sin elucidación completa y apropiada. En particular, se destacan el debate sobre solicitud de instruc-ción al jurado por el delito de homicidio, la petición de disolu-ción del jurado por comentarios al silencio del acusado y otras. Llega al extremo esta práctica que la solicitud de presentación de testigo de defensa —juez que entendió en la vista prelimi-nar— para impugnar el testimonio de un testigo de cargo y aclarar su versión inicial sobre una pelea al momento de los hechos en el supermercado, no es parte de la transcripción de la evidencia, aunque en efecto se debió producir en cámara. Ale-gato del apelante, págs. 65-67.
No le asiste la razón. En fecha relativamente reciente, este Tribunal tuvo la oportunidad de expresarse al *880respecto. En Pueblo v. Morales Suárez, 117 D.P.R. 497, 501-503 (1986), establecimos, en síntesis, que:
(1) existe “una fuerte presunción de que la conducta del defen-sor está comprendida dentro del amplio ámbito de una razona-ble asistencia legal;
(2) recae sobre el apelante el peso de la prueba de su indefen-sión por incompetencia del abogado;
(3) la incompetencia enervante de la asistencia legal a que tiene derecho el acusado ha de ser de grado extremo, causante de perjuicio sustancial, al punto que sostenga la probabilidad de que de no haber incidido, el resultado del juicio hubiera sido distinto, y
(4) el “criterio final para adjudicar una reclamación de falta de efectividad en la defensa debe ser si la actuación del abogado de tal modo vulneró el adecuado funcionamiento del sistema ad-versativo que no pueda decirse que el juicio tuvo un resultado justo”.
Añadimos, y aclaramos, hoy algo que está inmerso en la decisión que emitiéramos en Pueblo v. Morales Suárez, ante; esto es, que el planteamiento sobre falta de adecuada y efectiva asistencia de abogado no se puede analizar y resolver en el vacío. Dicho señalamiento tiene que, necesariamente, considerarse a la luz de la totalidad de los hechos, o circunstancias, del caso particular en ese momento ante la consideración del tribunal apelativo. Baldwin v. Maggio, 704 F.2d 1325 (1983).
El presente caso, posiblemente, sea uno de los mejores ejemplos de lo anteriormente expresado. Eñ primer lugar, y por los fundamentos que expondremos más adelante, muchas de las actuaciones que se le imputan a los aboga-dos que representaron al apelante a nivel de instancia, como indicativas de falta de competencia profesional de su parte, realmente no constituyen acciones u omisiones erró-neas de parte de éstos, (26) En segundo término, e indepen-*881dientemente del hecho que los referidos abogados efectiva-mente incurrieran en varios errores de acción u omisión, no creemos que el resultado del caso hubiera sido distinto de no haberse cometido dichos errores y, ciertamente, tam-poco se puede decir que dicho resultado no fue uno justo. Pueblo v. Morales Suárez, ante. Ello nos lleva, por último, a una dura pero inescapable realidad: no podemos sus-traernos del hecho incuestionable que el caso, dado sus hechos particulares, era uno sumamente difícil para la defensa. El mismo, en nuestra opinión, hubiera constituido un “hueso duro de roer” para, inclusive, el más ducho y capaz de los abogados criminalistas del País.
En resumen, el hecho de que el resultado del proceso que se le celebrara al apelante a nivel de instancia fuera adverso a éste, no significa que el referido acusado hubiera carecido de adecuada asistencia de abogado. Dicha asisten-cia, no hay duda, pudo haber sido de una calidad superior. La misma, sin embargo, no justifica que revoquemos las convicciones apeladas y decretemos la celebración de un nuevo juicio.
HH
Mediante los señalamientos tercero y cuarto, el ape-lante alega violación a sus derechos contra la autoincrimi-*882nación, asistencia de abogado y contra “registros y allana-mientos” y su derecho a la privacidad en relación con la admisión en evidencia de unas manifestaciones que él hi-ciera el día de los hechos, en distintos momentos, en el Cuartel de la Policía de Lares; manifestaciones, tipo admi-siones, sobre las cuales testificaron el teniente de la policía Torres Serrano y el policía Jaime Mont. Nos señala que el error, alegadamente cometido por el foro de instancia en este respecto, es de tal magnitud que el mismo amerita, per se, la revocación de las sentencias apeladas. Ello, por razón de que “de ordinario, la prueba más incriminatoria, perjudicial y devastadora con que puede contar el Ministe-rio Fiscal contra un imputado de delito lo es la de que éste admitió la comisión del delito que se le imputa ...”. (Enfasis en el original suprimido.) Pueblo v. Robles González, 125 D.P.R. 750, 758-759 (1990). No tiene razón; veamos por qué.
De entrada debemos dejar establecido que, dados los he-chos particulares del caso ante nuestra consideración, nos enfrentamos a unas manifestaciones o admisiones, hechas por un acusado durante la etapa prejudicial o investigativa del caso, que no presentan problema o violación alguna al derecho de confrontación y que, en consecuencia, son admi-sibles en nuestra jurisdicción bajo las disposiciones de la Regla 62(A) de Evidencia, 32 L.P.R.A. Ap. IV, siempre y cuando no se haya incurrido, como alega el apelante, en violación a los antes mencionados derechos constitucionales.
Constituye doctrina jurisprudencial firmemente establecida, tanto en la jurisdicción federal como en la nuestra, que cuando una investigación criminal que está siendo realizada por agentes del orden público se centra sobre una persona en particular, y dicho ciudadano está bajo custodia, si es que dichos agentes pretenden interrogar al sospechoso, éstos vienen en la obligación de advertirle a esta persona de una serie de derechos constitucio-*883nales que nuestro ordenamiento le garantiza. Entre otros derechos, y en lo pertinente al caso ante nuestra conside-ración, el sospechoso debe ser advertido de su derecho contra la autoincriminación, esto es, que cualquier manifesta-ción que él haga podrá luego ser utilizada en su contra durante el juicio que se le celebre, y sobre su derecho a estar asistido de un abogado, ya sea éste de su selección en caso de que pueda pagar los servicios del mismo, o de un abogado provisto, en forma gratuita, por el Estado. Véanse, entre otros: Escobedo v. Illinois, 378 U.S. 478 (1964); Miranda v. Arizona, 384 U.S. 436 (1966); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991).
Ahora bien, de una lectura cuidadosa y comprensiva de las citadas decisiones —y su progenie— se desprende con meridiana claridad que para que esta norma jurisprudencial entre en vigor, esto es, para que un acusado pueda invocar con éxito la protección constitucional, y así impedir que el Estado presente en evidencia durante el proceso una admisión o confesión que él hizo durante la etapa investigativa por razón de habérsele violado su derecho contra la autoincriminación o su derecho a asistencia de abogado, tienen que estar presentes cuatro (4) requisitos o circunstancias, a saber:
(1) al momento de obtenerse la declaración impugnada —admi-sión o confesión— ya la investigación se había centralizado so-bre la persona que prestó la misma, esto es, ya esa persona era sospechoso de la comisión de un delito;
(2) el acusado al hacer la declaración se encontraba “bajo cus-todia” del Estado;
(3) la declaración fue “producto de un interrogatorio” de parte de los agentes del Estado, y
(4) antes de que se comenzara el interrogatorio, o que se hiciera la manifestación objetada, los agentes no le hicieron adverten-cia alguna al sospechoso sobre los derechos que le asisten por lo que no medió renuncia alguna a dichos derechos de parte de éste.
*884Un examen de la transcripción de evidencia demuestra que en cuanto a la primera manifestación objetada —esto es, aquella que hace el acusado al teniente Torres Serrano y al policía Mont inmediatamente que llega al Cuartel de la Policía de Lares a los efectos de que “esta presión me la tenía que quitar yo de encima”— no se cumple con los pri-meros tres (3) de los requisitos antes mencionados. Ello así por cuanto, en primer lugar, al llegar López Guzmán al cuartel, los agentes del orden público ni tan siquiera te-nían conocimiento de los hechos delictivos cometidos por éste minutos antes, razón por la cual éste no podía ser considerado “sospechoso” de crimen alguno en ese momento. En segundo lugar, el apelante, al momento de hacer dicha manifestación, no estaba bajo custodia alguna y, por último, éste no estaba siendo interrogado por agente alguno del Estado.
Con relación a la segunda de las manifestaciones obje-tadas —aquella que le hace el apelante al policía Mont a los efectos de que “yo lo tenía que hacer, esa mujer me había denunciado un montón de veces, me tenía alejado de mi hijo, ya me tenía cansado”— no hay duda que, aún cuando se cumplen con los primeros dos (2) de los requisi-tos, el tercero de ellos está completamente ausente. El ape-lante López Guzmán, al hacer dicha manifestación, cierta-mente era ya sospechoso de la comisión de los hechos acaecidos en el Supermercado “Mr. Special”, hechos de los cuales la Policía ya había sido apercibida. Prueba indiscu-tible de ello lo constituye el hecho de que el policía Mont había entendido procedente hacerle a éste las “adverten-cias de ley”. Por otro lado, al hacer dicha manifestación López Guzmán sin lugar a dudas se encontraba “bajo custodia”. Ciertamente él se encontraba en el cuartel pri-vado de libertad de movimiento; a todos los fines prácticos, estaba bajo arresto. Véase New York v. Quarles, 467 U.S. 649 (1984). Ahora bien, la referida manifestación no fue el producto de un “interrogatorio” de parte de agentes del *885Estado. En otras palabras, previo a que el apelante hiciera dicha manifestación, los agentes del Estado no habían in-currido en conducta alguna —contentiva de preguntas o conversación— con el propósito de que el apelante hiciera manifestaciones incriminatorias. Véase Rhode Island v. Innis, 446 U.S. 291 (1980).(27)
Igual razonamiento se aplica, prima facie, a la tercera manifestación impugnada, esto es, aquella que hace el ape-lante a preguntas de su hermana, a los efectos de que “la maté y si nace la mato de nuevo”, y sobre la cual declaró en el juicio el policía Mont. Ello así por cuanto si bien el ape-lante, al hacerlo, era ya un sospechoso e, igualmente, se encontraba en ese momento bajo custodia policiaca, la misma no fue producto de interrogatorio alguno de parte de agentes del Estado.
Esta tercera situación, sin embargo, contiene una varia-ción o complicación no presente en las otras dos (2) situa-ciones anteriores. Se sostiene por el apelante, a nivel ape-lativo, que dicha manifestación no es admisible en evidencia por el fundamento adicional de que la misma viola su derecho contra registros y allanamientos irrazona-bles y su derecho a la privacidad por cuanto dicha mani-festación fue “obtenida” por el policía Mont en forma su-brepticia al ilegalmente escuchar una conversación entre él y su hermana. Tampoco le asiste la razón en este planteamiento.
Aun cuando es enteramente correcto que el hecho de que un ciudadano esté arrestado o internado en una institución penal no significa que éste se encuentre totalmente desprovisto de protección contra ataques a su intimidad, Pueblo v. Falú Martínez, supra, y que el Tribunal Supremo de los Estados Unidos ha resuelto que procede la *886supresión de evidencia, consistente de manifestaciones, ob-tenidas por el Estado de modo subrepticio o doloso mien-tras el acusado se encuentra bajo custodia — United States v. Henry, 447 U.S. 264 (1980); Brewer v. Williams, 430 U.S. 387 (1977); Massiah v. United States, 377 U.S. 201 (1964)— un examen de la transcripción de evidencia revela que ésta no contiene prueba alguna de la cual tan siquiera se pueda inferir que el policía Mont hubiera incurrido en conducta dolosa o subrepticia, o que hubiera llevado a cabo maquinaciones, con el propósito de escuchar la conversa-ción ocurrida entre el apelante y su hermana en violación de los derechos del apelante. Por el contrario, la prueba lo que demuestra es que el apelante hizo dichas manifestacio-nes a manera de desahogo, consciente de que podía ser es-cuchado por cualquier persona que se encontrara en las cercanías del sitio donde se encontraba detenido, razón por la cual no puede ahora reclamar violación alguna de su derecho de intimidad. Resultan enteramente aplicables a esta situación, las expresiones de este Tribunal, en Pueblo v. Rodríguez Martínez, 100 D.P.R. 805, 812 (1972), a los efectos de que:
Los que redactaron las constituciones de Puerto Rico y de los Estados Unidos, ciertamente tuvieron en mente prohibir que nadie fuese obligado a incriminarse mediante su propio testi-monio, pero no se propusieron prohibir que un delincuente con-fesase libre y voluntariamente su crimen haciendo así las paces con su conciencia y con la sociedad. Esas dos constituciones tienen como uno de sus objetivos proteger la libertad de la con-ciencia de los seres humanos, no encadenarlas al mal. Dichas constituciones no exigen que una persona que ha llegado a ser delincuente está además obligada a ser mentiroso o perjuro toda su vida. Lo ético es decir la verdad aunque eso resulte amargo. La constitución no está reñida con la ética. (Enfasis suplido y en el original.)
V
Sostiene el apelante, mediante su quinto señalamiento de error, que procede la revocación de las sentencias ape-*887ladas, y la celebración de un nuevo juicio, por razón de que el tribunal de instancia, viniendo alegadamente obligado a ello por la prueba desfilada, no instruyó al Jurado sobre el delito menor incluido de homicidio voluntario. En apoyo de dicho señalamiento se alega que, conforme el testimonio de los testigos presentados por el Estado, en el Supermercado “Mr. Special” el día de los hechos “hubo una riña que cul-minó en el incidente trágico”; “ocurrió un altercado entre el acusado y las víctimas”; y “que se oyeron unas griterías, un ‘revolú’ y una pelea por un espacio de tiempo”. Se señala, en adición, que el significado corriente y usual del término “revolú” lo es “motín, revuelta, pelotera, escándalo” y el de “pelotera” lo es, a su vez, “riña o contienda”. No tiene razón.
Al respecto, y en lo pertinente, expresamos en Pueblo v. Cruz Correa, 121 D.P.R. 270, 276-278 (1988), que:
No debe perderse de vista que el derecho constitucional a juicio por jurado que tiene en nuestra jurisdicción toda persona que es acusada de la supuesta comisión de delito grave —e inclusive, en ciertas circunstancias, de delito menos grave— necesariamente implica y conlleva que ese jurado será el que actúe en el proceso como “juzgador de los hechos”. Ello significa que será ese jurado el que tenga la “última palabra” no sólo en cuanto a la culpabilidad o inocencia del imputado del delito sino que será el que determine —en caso de entender que el acusado incurrió en responsabilidad en relación con los hechos que se le imputan— el delito en específico, o el grado del mismo, por el cual éste debe responderle a la sociedad.
Ello, naturalmente, requiere que el jurado sea correctamente instruido por el juez que preside el proceso. Debido a todo lo anteriormente expresado es que nuestro ordenamiento tiene como principio rector —según lo expresáramos en Pueblo v. González Colón, 110 D.P.R. 812, 815 (1981)— que “las instruc-ciones al jurado deben cubrir, si la prueba lo justifica, no sólo los elementos de delitos inferiores al delito imputado o com-prendido dentro de éste, sino también los elementos esenciales de las defensas levantadas por el acusado, así como los puntos de derecho que bajo cualquier teoría razonable puedan estar presentes en las deliberaciones, aunque la prueba de defensa sea débil, inconsistente o de dudosa credibilidad”. (Énfasis suplido.)
*888Sobre la procedencia, en específico, de una instrucción sobre el delito de homicidio voluntario en un proceso seguido contra un acusado por el delito de asesinato, resolvimos en Pueblo v. Galarza, 71 D.P.R. 557, 561 (1950), que:
“No es necesario que la prueba de homicidio resulte incon-trovertida o concluyente sobre la cuestión; mientras haya algún indicio de prueba a ese efecto, el jurado es el llamado a aquila-tar la misma. De haber alguna evidencia tendiente a demostrar un estado de hechos que haga caer el caso dentro de la defini-ción de homicidio voluntario, es al jurado que incumbe deter-minar si tal prueba es cierta o no, y si la misma demuestra que el delito cometido fue homicidio voluntario y no asesinato.” (Traducción nuestra.) Stevenson v. United States, 162 U.S. 313, 314 (1895).
En otras palabras —y sobre ello no debe existir duda algu-na— no importa cuan abrumadora pueda parecerle al juez que preside el proceso la prueba de asesinato, mientras haya al-guna prueba que tienda a indicar la posibilidad de un homici-dio, ese juez viene obligado a transmitirle al jurado las instruc-ciones pertinentes sobre el referido delito y es al jurado a quien le corresponde aquilatar dicha prueba y determinar el delito por el cual debe responder el acusado. Pueblo v. Galarza, ante; Pueblo v. González Colón, ante.(28)
Un examen minucioso de la transcripción de evidencia nos convence de que en el presente caso no se cometió el error imputado por razón de que no hay prueba alguna en dicho récord “que tienda a indicar la posibilidad de un ho-micidio ...”. Pueblo v. Cruz Correa, ante, pág. 278. No es correcta la alegación a los efectos de que los testigos de cargo declararan que las muertes ocurridas en el mencio-nado Supermercado fueron precedidas por la ocurrencia de una riña, altercado, pelea o discusión entre el apelante y las dos (2) personas que allí resultaron muertas. Los testi-gos sí hablan de un “revolú” y unas “griterías”; el “revoló, y gritería” que es normal que ocurra cuando una persona, como en el presente caso, entra a un establecimiento pú-blico, lleno de parroquianos, y ultima a balazos a dos (2) *889seres humanos completamente indefensos en presencia de las demás personas allí presentes.
VI
En su octavo señalamiento de error, sostiene el apelante que se “violó [su] derecho constitucional al debido proceso de ley y a un juicio justo e imparcial al ventilarse el juicio en su fondo ante un magistrado que había intervenido en el caso en procedimientos anteriores al juicio sobre, entre otros, la desestimación de las acusaciones al amparo de la Regla 64(p) de Procedimiento Criminal”. Alegato del ape-lante, pág. 68.(29) El planteamiento —aún cuando, dados los hechos particulares del caso, resulta inmeritorio— amerita consideración; ello debido, principalmente, a que nuestras expresiones al respecto, a través de los años, han sido un tanto ambivalentes.
El primer caso, de importancia con relación al tema ahora ante nuestra consideración, lo fue el de In re Marín Báez, 81 D.P.R. 274 (1959). Se trataba, en síntesis, de la dilucidación de una querella que, por orden de este Tribunal, radicara contra un Juez de Paz el Secretario de Justi-cia; orden que emitiéramos al amparo de la See. 24 de la Ley de la Judicatura, 4 L.P.R.A. see. 232, luego de exami-nar un informe que se nos sometiera sobre una alegada conducta inmoral incurrida por dicho juez. El querellado impugnó la constitucionalidad de la mencionada disposi-ción legal “toda vez que habiendo este mismo Tribunal de-terminado la existencia de causa para la radicación de la querella está impedido de resolver el caso en los méritos ya que de hacerlo estaría privando al querellado del debido procedimiento de ley”. In re Marín Báez, ante, pág. 279. Al *890rechazar la aplicación automática de la decisión emitida por el Tribunal Supremo de los Estados Unidos en el caso de In re Murchison, 349 U.S. 133 (1955),(30) al caso enton-ces ante nuestra consideración, y sostener la validez y co-rrección del procedimiento en controversia, expresamos, en lo pertinente, que:
En resumen, nunca ha sido ni es la norma constitucional que cualquier contacto previo con la prueba, no importa su alcance y efectos, incapacite a un juzgador para dirimir posteriormente los méritos de una controversia. En cada situación en que se alegue ese defecto constitucional hay que considerar la índole del procedimiento, el grado de relación del juez con la prueba y los probables efectos de esa relación sobre su desinterés e impar-cialidad y calibrar esos factores a la luz de la entereza moral y la disciplina profesional que necesariamente debe tener cual-quier juez que merezca ese nombre. Hasta el presente, sólo en situaciones extremas como la de In re Murchison es que por tal defecto se ha decretado la invalidez de una causa. (Enfasis suplido.) In re Marín Báez, ante, pág. 287. .
*891El caso de Marín Báez, ante, sirvió de base para dos (2) decisiones, relativas al punto específico hoy bajo examen, que emitiera el Tribunal dos (2) años más tarde, a saber: Pueblo v. Quiles, 83 D.P.R. 63 (1961), y Pueblo v. Pacheco, 83 D.P.R. 285 (1961). En Quiles, ante, se impugnó la actua-ción del juez, como juzgador de los hechos en la vista en su fondo del caso, por razón de que éste había examinado una declaración jurada, luego de la cual determinó causa probable para la expedición de una orden de allanamiento. Al sostener la posición de que ello no impedía que dicho ma-gistrado presidiera el proceso, y citando con aprobación lo expresado en In re Marín Báez, ante, manifestamos enton-ces:
Como no examinó testigo alguno, no hubo posibilidad de que en su mente quedara grabado nada de lo que pueda impresionar a un juez cuando oye y ve declarar a una persona. Su interven-ción preliminar en el procedimiento se concretó a la actuación esencialmente pasiva del juzgador que, en forma enteramente impersonal, examina unos documentos a los fines de determi-nar si los mismos son de suficiente peso para justificar que se decrete el arresto. No fue la suya la conducta activa y llena de celo del acusador que investido de la función de traer al delin-cuente ante el foro de la justicia, se da de lleno, con la fogosidad y dinamismo que su ministerio público exigen, a la tarea de reunir la evidencia necesaria para sostener la acusación que ha de radicar. Pueblo v. Quiles, ante, pág. 66.
En Pacheco, ante, por el contrario, el juez examinó per-sonalmente a los testigos antes de determinar causa probable para la expedición de la orden de allanamiento que se le solicitara. Apoyándonos, nuevamente, en In re Marín Báez, ante, rechazamos la contención de que dicho magis-trado quedaba automáticamente descualificado para presi-dir, posteriormente, la vista en su fondo del caso. Es de notar que en esta ocasión al así resolver, expresamos que “[s]e ha establecido que a menos que se demuestre especí-ficamente prejuicio y parcialidad de parte de un juez que preside una vista, el hecho de que ese mismo juez haya participado en procedimientos anteriores relacionados con *892el caso, no lo descualifica para actuar en la vista principal”. (Énfasis suplido.) Pueblo v. Pacheco, ante, pág. 290.
Ello no obstante, un (1) año más tarde este Tribunal resolvió que se infringe el debido procedimiento de ley cuando el juez que preside la vista en su fondo de un caso criminal es el mismo magistrado que “investigó” personal-mente el caso, al examinar los testigos, y que determinó causa probable para el arresto del acusado, ordenando la radicación de las denuncias correspondientes. Pueblo v. Toro Goyco, 84 D.P.R. 492 (1962). Al “distinguir” la referida decisión de las emitidas en los casos de Quiles y Pacheco, ante, expresamos en Toro Goyco, ante, pág. 496:
Aquí estamos ante un caso en que el juez que presidió la vista y condenó al acusado examinó los testigos y determinó según lo establece el art. 24 del Código de Enjuiciamiento Criminal, que se había cometido un delito. Existe la posibilidad de que en su mente quedaran grabadas las impresiones que pudieran influir en la apreciación que hizo de la prueba el día que se ventiló el caso. Su intervención fue más activa, pues la hizo con miras a reunir la evidencia necesaria para sostener la conclusión a que llegó de que el acusado era culpable.
En esta situación parece clara la aplicabilidad de In re Murchison, supra, donde se estableció que se viola el debido proceso de ley cuando se celebra el juicio en su fondo ante el mismo juzgador que previamente tomó parte activa en la investigación de los hechos del caso. (Enfasis en el original.)
Unos años más tarde —al rechazar la alegación de que el juez que presidió el juicio por jurado que se le celebrara al allí apelante debió de haberse inhibido de hacerlo por haber tenido contacto previo con la prueba de cargo, con-sistente el mismo en haber tenido ante si la declaración jurada de la principal testigo de cargo— en Pueblo v. Dones Arroyo, 106 D.P.R. 303, 317 (1977), este Tribunal expresó:
El mero contacto previo con la prueba no incapacita al juez para ver el caso en los méritos. El acusado tiene que demostrar afirmativa y específicamente en qué consiste el prejuicio y par-cialidad para que prospere una moción bajo la Regla 76 (f). Alegaciones y conjeturas no son suficientes. Pueblo v. Pacheco, *89383 D.P.R. 285, 288-291 (1961). Aun tiene menor importancia este contacto previo con la prueba cuando el caso, como lo fue el de autos, se ve ante jurado. (Enfasis suplido.) Pueblo v. Dones Arroyo, ante, pág. 317.
Con relación al tema que ocupa nuestra atención, re-sulta relevante y pertinente mencionar la decisión que emitiéramos en Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985), aún cuando la misma no versa exactamente sobre el punto específico hoy en controversia. Allí resolvi-mos que cuando el Estado interesa obtener una revocación sumaria de los beneficios de una sentencia suspendida que esté disfrutando un convicto de delito grave, éste es acree-dor a una “vista sumaria inicial” donde un juez evaluará si existe causa probable para creer que ha violado las condi-ciones de su probatoria, decisión definitiva que tendrá que hacer en una “vista final” un magistrado distinto al que presidió la vista inicial. Expresamos que ello tenía que ser así debido a que en la “vista sumaria inicial” el juez “no sólo ha estado expuesto y conoce parte de la prueba, sino que la ha evaluado, y en términos de probabilidades le ha adjudicado un valor y alcance probatorio contra el probando”. Id., pág. 732. Expresamos, por último, que este Tribunal entendía que tenían que intervenir dos (2) magis-trados distintos porque aspiraba “a lograr que nuestro sis-tema de administración de justicia honre al máximo los postulados de neutralidad e imparcialidad en que se afianza”. íd., pág. 732.
En este aspecto, aún más dramática resulta ser la deci-sión que este Tribunal emitiera en Pueblo v. Miranda Marchand, 117 D.P.R. 303 (1986). Allí el juez que presidió el proceso contra el imputado de delito se reunió a solas, antes de empezar el juicio, con un compañero juez, quien re-sultaba ser el principal testigo de cargo. No hubo prueba alguna en relación con el tema sobre el cual versó la conversación. Luego de analizar, y ratificar, nuestra juris-prudencia anterior pertinente al asunto planteado, citamos *894con aprobación decisiones del Tribunal Supremo de Esta-dos Unidos a los efectos de que:
“Un juicio justo en un tribunal imparcial es requisito básico del debido proceso de ley. La justicia desde luego exige la au-sencia de un verdadero prejuicio al juzgar los casos. Pero nues-tro sistema de derecho ha tratado siempre de evitar hasta la probabilidad de la injusticia. Con este propósito ninguna persona puede ser juez en Su propio caso y no se le permite a nadie juzgar casos en cuyo resultado tenga interés. Tal interés no puede definirse con precisión. Deben considerarse las circuns-tancias y las relaciones. Este tribunal ha expresado, sin embargo, que ‘todo procedimiento que pudiera servir de posible tentación a un hombre promedio como juez ... a no mantener un balance preciso, claro y verdadero entre el Estado y el acu-sado, le niega a éste el debido proceso de ley’. [Cita.] Una regla tan estricta puede en ocasiones impedir que actúen jueces que no están en verdad prejuiciados y quienes harían todo lo posible por mantener la balanza de la justicia en su fiel entre las partes litigantes. Pero para desempeñar su alta función de la manera más correcta ‘la justicia debe satisfacer las apariencias de la justicia.’ ” Tumey v. Ohio, 273 U.S. 510, 532 (1927), según citado en Pueblo v. Miranda Marchand, ante, págs. 306-307.
Expresó este Tribunal, por último, que en “el caso de autos, la realidad es que el juez que presidió el caso se reunió a solas por casi una hora con el principal testigo de cargo, un magistrado compañero suyo, sin que estuvieran presentes el acusado ni sus abogados. Independientemente de los móviles —buena fe o ánimo de transacción— esa reunión amerita que revoquemos y ordenemos la celebra-ción de un nuevo juicio. Ello es un imperativo constitucio-nal del debido procedimiento de ley”. (Enfasis suplido.) Pueblo v. Miranda Marchand, ante, pág. 307.
Después de este conciso resumen de la jurisprudencia de este Tribunal, emitida a lo largo de varias décadas y relevante al punto hoy ante nuestra consideración,(31) pro-*895cede que nos preguntemos: ¿Cuál es la norma jurispruden-cial imperante hoy día en nuestra jurisdicción en este as-pecto del derecho?
La contestación, no hay duda, no es fácil. De primera intención, nuestras decisiones lucen un tanto contradictorias. Apenas que se examinen minuciosamente las mismas, sin embargo, las inconsistencias comienzan a desaparecen
El punto de partida tiene que, por necesidad, ser la premisa básica originalmente establecida en In re Marín Báez, ante, a los efectos de que el mero hecho de que el juez haya tenido contacto previo con la prueba no incapacita a éste para ver el caso en los méritos y que en cada situación en que se haga ese planteamiento constitucional —violación del debido procedimiento de ley— se deberá considerar la totalidad de las circunstancias presentes en el caso en ese momento ante la consideración del tribunal.
Ahora bien, no hay duda que hay situaciones en que ese contacto previo con la prueba deja impresiones imborrables en la mente del juez ya sea por razón de que éste participa activamente en dicha etapa, examinando personalmente a los testigos, ya por razón de que dichos testigos son interrogados y contrainterrogados, de manera enérgica o fogosa por los abogados y fiscales, en la presencia del juez. Véanse: In re Murchison, ante; Pueblo v. Toro Goyco, ante. En relación con esas situaciones, resolvemos que ante la posibilidad real indiscutible de que dicho magistrado haya formado opinión sobre la veracidad y suficiencia de lo declarado por dichos testigos, el juez debe inhibirse de participar en el juicio en su fondo del caso. Veáse Martínez Torres v. Amaro Pérez, ante, pág. 732.
Distinta es la situación en que el contacto previo con la prueba de parte del juez se limita meramente a leer unas declaraciones juradas o unos informes. Esto es, en que su actuación, lejos de ser activa, es una pasiva que no *896deja o causa impresión alguna en su conciencia de juzgador. Véanse: Pueblo v. Quiles, ante; Pueblo v. Dones Arroyo, ante. En esas situaciones, de ordinario no hay ra-zón jurídica de peso para descualificar al magistrado de, posteriormente, presidir el juicio en su fondo, a menos que el acusado pueda demostrar afirmativamente el prejuicio o parcialidad que alega existe de parte del juez que presidió el proceso.
Establecida la norma, dirigimos nuestra atención hacia el caso hoy ante nuestra consideración. En el mismo se alega que el juez que presidió el juicio en su fondo no debió hacerlo por razón de que dicho magistrado había interve-nido, y dilucidado, una moción que había radicado el ape-lante al amparo de las disposiciones de la Regla 64(p) de Procedimiento Criminal.(32)
En Pueblo v. Tribunal Superior, 104 D.P.R. 454, 459-460 (1975), expresamos que radicada “una moción para desestimar basada en la Regla 64 (p), el tribunal de instancia puede en el ejercicio de su discreción señalar una vista para entender y recibir prueba, o puede rechazarla de plano si de su faz y de las constancias en el expediente del caso, no resulta meritoria en cuanto al extremo de ausencia total de prueba”; ello, principalmente, debido a que la “determinación de causa probable goza, como toda determinación judicial, de la presunción legal de corrección ....” (Enfasis suplido.) Esto es, al amparo de las disposicio-nes de la Regla 64(p), 34 L.P.R.A. Ap. II, puede darse una u otra de las dos (2) situaciones antes mencionadas: contacto imborrable y directo por parte del juez con la prueba con *897que cuenta el Ministerio Fiscal, lo cual obliga a la inhibi-ción, o, un contacto que no deja o causa impresión alguna en su mente, el cual no lo incapacita para poder presidir posteriormente el juicio en su fondo. Véanse, en adición: Vázquez Rosado v. Tribunal Superior, 100 D.P.R. 592 (1972); Pueblo v. González Pagán, 120 D.P.R. 684, 687 (1988).
Un examen de los autos del caso —y del recurso CE-89-133, Pueblo v. López Guzmán— revela que, radicada por la defensa la moción de desestimación bajo la Regla 64(p) de Procedimiento Criminal, ante, y habiéndose opuesto a la misma el Ministerio Fiscal, el juez de instan-cia rechazó la misma “de plano”, acción para la cual estaba facultado. Pueblo v. Tribunal Superior, ante. Siendo así, y en vista de la norma antes expuesta, el referido magis-trado podía intervenir en el juicio en su fondo del caso; ello por razón de que su participación, o contacto previo con la prueba, fue una mínima, sino ninguna, y pasiva. Pueblo v. Quiles, ante. En adición, tenemos que en el presente caso —distinto a los casos de Toro Goyco y Miranda Mar-chand— el juez que presidió los procedimientos no actuó como juzgador de los hechos, función que llevó a cabo el Jurado que intervino en el mismo. A esos efectos, véase Pueblo v. Dones Arroyo, ante.
$ HH
Discutimos conjuntamente, por estar íntimamente rela-cionados los mismos entre sí, los señalamientos de error primero y segundo. En esencia, se alega que el Fiscal, du-rante sus turnos de informe al Jurado, comentó en varias ocasiones el silencio del acusado; situación que alegada-mente se complica por razón de que no se ordenó que se grabaran, o se tomaran notas taquigráficas, de dichos informes. Ello, se alega adicionalmente, ha privado al ape-lante de su “derecho a una apelación efectiva”.
*898Constituye norma jurisprudencial reiterada y vigente en nuestra jurisdicción que:
El derecho de un acusado a no declarar y a que tal circuns-tancia no establezca presunción alguna en su contra no debe ser invadido por el ministerio público con comentarios adversos ni insinuaciones de clase alguna. Si lo fuera, debe recibir del juez que presida el juicio la más severa e inmediata recrimina-ción por conducta impropia; y el jurado instruido por la corte inmediatamente en forma apropiada, de suerte que en el ánimo de los juzgadores de hecho no pueda quedar vestigio alguno de tales comentarios vertidos ante ellos.(33)
Un examen de la transcripción de evidencia revela que en varias ocasiones, durante los turnos de informe del Fiscal a los señores del Jurado, la defensa objetó por el fundamento de que el Fiscal, alagadamente, estaba comentando el silencio del acusado. Ello no obstante, de dichas intervenciones no surge, en forma alguna, en qué consistió dicho comentario, si es que los mismos efectivamente se hicieron. Sí surge de dicho récord que el magistrado siempre declaró sin lugar las objeciones que a esos efectos levantara la defensa. Impera, en consecuencia la norma a los efectos de que, en ausencia de prueba en contrario, se presume la corrección de los procedimientos y determinaciones judiciales. Véanse: Otero Fernández v. Alguacil, 116 D.P.R. 733 (1985); Rabell Martínez v. Tribunal Superior, 101 D.P.R. 796 (1973). Por otro lado, la ausencia de récord alguno al respecto, hace que dichos planteamientos no pasen de ser puras especulaciones.
Por último, ya en cuanto al segundo señalamiento de error en específico, hemos resuelto que si la representación legal del acusado no solicita, del juez que preside los procedimientos, que se graben dichos informes al Jurado, se entiende renunciado dicho derecho. A esos efectos, veánse: Pueblo v. Arroyo Núñez, 99 D.P.R. 842 (1971); Pue*899blo v. Matos Pretto, 93 D.P.R. 113 (1966); Pueblo v. Vélez, 77 D.P.R. 817 (1955).
VIII
Mediante el sexto señalamiento de error, el apelante alega que se le negó su derecho a presentar prueba de de-fensa al denegarse la citación, como testigo de defensa, del juez que intervino en la vista preliminar; funcionario que alegadamente hubiera impugnado el testimonio “de un im-portante testigo de cargo”.
El derecho de todo acusado a presentar prueba o testigos a su favor es uno de rango constitucional, Const. E.L.A., ante; el cual derecho ha sido reconocido, inclusive, como obligatorio para los estados al amparo de las disposiciones de la Sexta Enmienda de la Constitución de los Estados Unidos. Pueblo v. Acosta Escobar, 101 D.P.R. 886 (1974).
El obstáculo con que se confronta este planteamiento surge del propio alegato del apelante. Al igual que en el caso de los alegados comentarios al silencio del acusado, el planteamiento no encuentra apoyo en la transcripción de evidencia. De hecho, el propio apelante admite que la soli-citud que sobre la citación del testigo se hiciera, fue reti-rada por la defensa.(34)
IX
Los señalamientos de error noveno y décimo son paten-temente inmeritorios. Sólo basta una mera lectura de la relación de que de los hechos hiciéramos al comienzo de la ponencia para poder percatarnos del hecho que el Jurado no erró al condenar al acusado por los delitos imputádoles a éste. La prueba es más que suficiente en derecho para *900sostener las convicciones decretadas a nivel de instancia. Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986). Por otro lado, si no se cometieron ninguno de los errores señalados, resulta imposible que se haya violado “el derecho constitu-cional del acusado a un juicio justo e imparcial considera-dos en conjunto la totalidad de los errores de derecho co-metidos en el caso de epígrafe”. Apelación, pág. 2.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió una opi-. nión concurrente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri.
— O —

 El alegato que, en representación del apelante López Guzmán, radicaran los Ledos. Juan Santiago Nieves y José Juan Nazario de la Rosa muy bien podría servir de ejemplo, para la profesión, del tipo de alegato que debe ser radicado ante un tribunal apelativo.


 Dicha transcripción de evidencia consta de seiscientos doce (612) folios.


 El apelante López Guzmán fue sentenciado a cumplir noventa y nueve (99) años de prisión en cada caso de asesinato en primer grado, a ser cumplidos concu-rrentemente entre sí pero consecutivamente con las sentencias en los casos de la Ley *873de Armas de Puerto Rico; en los cuales fue sentenciado a un término de un (1) año de prisión por el Art. 6 y de cinco (5) años por la infracción al Art. 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416 y 418.


 La defensa se limitó a presentar testigos de reputación.


 Testimonio de la testigo Lawnly Vázquez Román, cajera del Supermercado “Mr. Special”. Págs. 385 y 387 de la Transcripción de Evidencia.


 Testimonio del testigo Joseph Soto, “gondolero” del Supermercado “Mr. Special”. Págs. 411 y 412 de la Transcripción de Evidencia.


 Testimonio del testigo Luis Ortiz Girau, “bagger” del Supermercado “Mr. Special”. Pág. 446 de la Transcripción de Evidencia.


 Testigo Vázquez Román, pág. 393 de la Transcripción de Evidencia; Testigo Soto, pág. 413 de la Transcripción de Evidencia.


 Testimonio de la testigo Rosa Emilia Pérez, cliente del Supermercado “Mr. Special”. Págs. 481 y 482 de la Transcripción de Evidencia.


 Testigo Pérez, págs. 485, 486 y 487 de la Transcripción de Evidencia.


 Testigo Soto, págs. 414, 415 y 434 de la Transcripción de Evidencia; Testigo Ortiz Girau, pág. 448 de la Transcripción de Evidencia.


 Testigo Ortiz Girau, pág. 448 de la Transcripción de Evidencia.


 Testimonio del testigo policía Jaime Mont, págs. 318 y 319 de la Transcrip-ción de Evidencia.


 Testigo policía Mont, pág. 330 de la Transcripción de Evidencia.


 Testimonio del testigo Teniente Rafael Torres Serrano, pág. 309 de la Trans-cripción de Evidencia.


 Testigo teniente Torres Serrano, págs. 273 y 274 de la Transcripción de Evidencia.


 Testigo teniente Torres Serrano, pág. 302 de la Transcripción de Evidencia.


ls) Testigo policía Mont, págs. 326, 327, 328 y 329 de la Transcripción de Evidencia.


 Testigo policía Mont, pág. 347 de la Transcripción de Evidencia.


 Testigo policía Mont, pág. 347 de la Transcripción de Evidencia.


 Testigo policía Mont, pág. 346 de la Transcripción de Evidencia.


 Testigo policía Mont, págs. 349 y 350 de la Transcripción de Evidencia.


 Testimonio del testigo Dr. Francisco Landrón Guardiola, pág. 137, 141 y 145 de la Trascripción de Evidencia.


 Testigo doctor Landrón Guardiola, págs. 110, 113. 118, 120 y 121 de la Transcripción de Evidencia.


 Testimonio del testigo José A. Mercado Negrón, págs. 227, 231, 238 y 239 de la Transcripción de Evidencia.


 Mediante las instancias cuarta y quinta se le imputa incompetencia a los referidos abogados por haber éstos introducido y/o no haber objetado la admisibilidad de unas expresiones hechas por el apelante mientras se encontraba en el Cuartel de la Policía de Lares. Dichas manifestaciones eran, por los fundamentos que más ade-*881lante expondremos, admisibles en evidencia.
La instancia tercera —relativa a la presentación de un recurso de certiorari ante este Tribunal— realmente no tiene relación de causa y efecto alguna con el resultado del juicio.
La novena instancia —no haber presentado prueba sobre la relación previa entre el acusado y la occisa— es verdaderamente discutible y controversial como estrategia forense ya que la presentación de la evidencia a la que la misma se refiere podía constituir, dados los hechos particulares del caso, un “cuchillo de dos filos”. La misma, a lo sumo, puede considerarse como un error de juicio de los abogados.
La omisión de no solicitar que se grabaran los informes del Jurado y la no utilización, durante el juicio, de equipo de grabación —instancias séptima y octava— no constituyen errores graves demostrativos de incompetencia profesional.
Las instancias sexta y décima son especulativas y/o no se fundamentan adecuadamente.


 Por otro lado, y aún en el supuesto de que se entendiera que se cumple con los tres (3) primeros requisitos, es de notar que el policía Mont le hizo las “adverten-cias de ley” al apelante; razón por la cual la manifestación objetada sería admisible en evidencia por haber mediado renuncia de parte del apelante a dichos derechos.


 Veánse, en adición: Pueblo v. Bonilla Ortiz, 123 D.P.R. 434 (1989); Pueblo v. Torres Rodríguez, 119 D.P.R. 730 (1987).


 En adición, la representación legal del apelante plantea que el juez senten-ciador, con anterioridad a la celebración del proceso criminal, había participado en un pleito civil sobre alimentos y relaciones paterno-filiares relativos al hijo producto de las relaciones del apelante López Guzmán con la occisa Nitza María Nieves.


 Conforme surge de la decisión emitida en In re Marín Báez, 81 D.P.R. 274, 279-280 (1959), en In re Murchison:
"... se impugnó por segunda vez ante el Tribunal Supremo federal la constitu-cionalidad del sistema del estado de Michigan que autoriza a sus jueces a compeler la presencia de testigos para prestar testimonio en investigaciones criminales secretas. Murchison y White, los apelantes en el caso, comparecieron ante uno de esos jueces a deponer sobre actividades de juego y de soborno oficial. Las contestaciones de Murchison convencieron al juez de que estaba cometiendo peijurio. Lo acusó por esa actuación y le ordenó comparecer ante él para mostrar causa por la cual no debería castigársele por desacato criminal. White se negó a contestar algunas de las pregun-tas que le hizo el juez, aduciendo que tenía derecho a asistencia de abogado antes de hacerlo. El juez lo acusó de desacato y le ordenó comparecer posteriormente. Luego el mismo juez les celebró un juicio público y les impuso una pena por desacato. El Tribunal Supremo de Michigan confirmó la sentencia y los acusados apelaron al Tribunal Supremo federal invocando, entre otras defensas, la garantía del debido procedimiento de ley. Dicho Tribunal, con la inconformidad de tres de sus jueces, aceptó el planteamiento de los apelantes y anuló la sentencia.
Consideró el Tribunal Supremo que en las circunstancias descritas un juez no podía tener completo desinterés en la culpabilidad- o inocencia de un acusado; que como cuestión práctica lo más probable sería que las impresiones adquiridas por el juez durante la vista secreta tuviesen más peso en su ánimo que el testimonio utili-zado en el juicio público; que por no haber otros testigos de los incidentes ocurridos en la vista secreta, no se podía traer el testimonio de personas desinteresadas sobre lo sucedido en la cámara del juez; y que se le ofrecía al acusado la injusta alternativa de renunciar al contrainterrogatorio del juez —único testigo de lo ocurrido— o de contrainterrogarlo sabiendo que sería el mismo juez el llamado a dictaminar sobre la credibilidad de su testimonio. (Escolios omitidos.)


 Hemos omitido, de dicho resumen, la decisión que este Tribunal emitiera en Pueblo v. González Navarrete, 117 D.P.R. 577 (1986). Ello por razón de que la misma fue emitida vía el mecanismo procesal decisorio de la “sentencia”; la cual, como es sabido, no constituye precedente.


 Establece la citada disposición reglamentaria que:
“La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas, sólo podrá basarse en uno o más de los siguientes fundamentos:
“(p) Que se ha presentado contra el acusado una acusación o denuncia, o algún cargo de las mismas, sin que se hubiere determinado causa probable por un magis-trado u ordenado su detención para responder del delito, con arreglo a la ley y a derecho.” 34 L.P.R.A. Ap. II, R. 64(p).


 Pueblo v. Díaz, 69 D.P.R. 621, 629 (1949).


 Véase pág. 57 del Alegato del apelante.